Citation Nr: 0016136	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  95-33 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran retired from service in August 1981, after having 
served on active duty from November 1952 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.  The veteran appealed that decision to the Board, 
which in a February 1998 decision remanded the case to the RO 
for further development. That development has been completed 
and the case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service-connected right knee disability is manifested 
by arthritis and laxity; considerable wasting and painful 
limitation of motion; and complaints of fatigue, locking and 
giving out.


CONCLUSION OF LAW

1.  The scheduler criteria for an evaluation in excess of 30 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).

2.  The criteria for a separate 10 percent evaluation for 
right knee disability due to arthritis and painful motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5010 (1999); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected right knee 
disability has worsened, thereby warranting a higher 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that the veteran has presented a well-grounded claim for an 
increased evaluation. 

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for his service-connected medial meniscus tear 
with traumatic arthritis of the right knee has been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe, a 20 percent evaluation when the 
disability is moderate, and a 10 percent evaluation when the 
disability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The pertinent record includes VA and private clinical 
treatment records, and treatment records from the USAF 
medical center at Wright Patterson Air Force Base, showing 
treatment during the 1990's.  The clinical record pertinent 
to this claim also includes reports of VA examinations in 
August 1994 and April 1999.  The record also includes the 
transcript of a February 1996 hearing at the RO, in which he 
described right knee symptomatology, including pain, locking 
and clicking. 

The report of an August 1994 VA examination shows complaints 
that the veteran must wear a brace or his knee gives out; 
that he had daily popping; and that he had swelling every 
couple weeks.  He took no medication for the condition and 
had had physical therapy off and on over the years, most 
recently in 1993.  He was unable to sit in one position or 
stand more than about an hour.  On examination, he wore a 
metal reinforced knee brace on the right knee.  There was 
moderate AP instability of the joint, moderate internal and 
external rotatory instability, and crepitus on 
flexion/extension.  There was mild parapatellar swelling, 
both medially and laterally.  There was full range of motion 
of the joint.  The left knee was unremarkable.  The 
assessment was status post right knee injury in 1964, with 
residual instability, swelling and post-exertional pain as 
described above, which precluded high-impact activities and 
prolonged standing or sitting; there was AP instability and 
crepitus on examination suggestive of post-traumatic change, 
likely involving the ACL and possibly the meniscus. 

Private medical records include the report of X-ray and MRI 
examination of the right knee in October 1995.  The X-ray 
section of the report noted findings of marked narrowing of 
the medial compartment joint space.  The medial femoral 
condyle and medial tibial plateau were nearly juxtaposed.  
There was slight narrowing of the lateral compartment as 
well.  There was some minimal hypertrophic osteophyte 
formation seen about the medial aspect of the medial femoral 
condyle.  The patellar femoral joint was normal.  The report 
contains an impression of marked narrowing of the medial 
compartment joint space of the right knee and minimal 
articular bony osteophyte formation, consistent with 
osteoarthritis of the knee.  

The MRI section of the October 1995 report made similar 
findings.  Joint spaces and meniscal cushions were extremely 
narrowed and flattened, respectively.  Though the lateral 
meniscus was markedly flat, no obvious tear was seen.  There 
was pronounced narrowing of the medial meniscus.  There was, 
however, a linear, vertical line extending through the 
posterior horn of the medial meniscus, consistent with a 
vertical tear of the medial meniscus.  Some degeneration was 
indicated as well.  The articular surfaces of the femoral 
condyle and tibial plateau appeared smooth and unremarkable.  
No fractures or loose bodies were seen.  There was a very 
small retropatellar joint effusion, noted as not unusual.  
The patellar femoral joint was noted as being otherwise 
normal.  The anterior and posterior cruciate ligaments were 
intact.  There were no acute tears.  The ACL was somewhat 
indistinct, and the report indicated that there was no 
evidence of acute or recent tear.  The medial and lateral 
collateral ligaments were intact.  The impressions included 
(1) that there was very marked narrowing of the medial and 
lateral joint spaces, especially the medial joint space with 
flattening of the meniscus and minimal bony proliferation 
about the medial femoral condyle, consistent with 
osteoarthritis; and (2) small vertical tear extending to both 
articular surfaces involving the posterior horn of the medial 
meniscus.

During an April 1999 VA examination for joints, the veteran 
came in walking with a brace on his right knee, otherwise, he 
did not use any cane, crutches or walker for gait assistance.  
His present complaints included that right knee bending was 
limited; that the knee was sensitive to weather changes; that 
the knee would give out on him and lock sometimes; and that 
he had to pull the joint out to unlock the knee joint, which 
required assistance from someone.  

On examination of the right knee, the knee had 135 degrees of 
flexion, and 0 degrees of extension.  His Lachman test was 
positive for laxity of the anterior cruciate ligament; and 
McMurray was negative for any meniscus pathology.  His 
anterior and posterior drawer tests appeared to be negative, 
but on anterior drawer especially, the veteran was not able 
to relax and was keeping his medial hamstrings tight.  The 
examiner noted that this condition kept the veteran from 
performing the anterior drawer.  Lachman was suggestive of 
mild laxity of the anterior cruciate ligament.  There was 
some chondromalacia of 2+ at the right knee.  The examination 
report noted that X-ray examination showed medial and lateral 
joints space narrowing and arthritic changes of the femoral 
condyles of the right knee.

By comparison, on examination of the left knee, it had 135 
degrees of flexion, and 0 degrees of extension.  The Lachman 
test was negative.  The McMurray was negative.  His anterior 
and posterior drawer tests were negative.  There was no 
evidence of chondromalacia of the left knee cap.  Muscle 
strength in the left knee (quadriceps and hamstrings), was 
essentially normal and graded at 5/5 grade power.  

The final diagnosis included arthritis of the right knee with 
meniscus pathology and also possibly laxity of the anterior 
cruciate ligament.  The examiner noted that there was 
considerable wasting on the right side in the thigh and calf.  
At 15 cm below the respective knees, the left calf measured 
41 cm, and the right calf measured 38 cm.  The examiner noted 
that this was related to the brace and knee pathology on the 
right side.  

The April 1999 VA examination report noted that the veteran 
had osteoarthritis and narrowing of joint space of the right 
knee, including the femoral condyles.  The veteran had some 
laxity of anterior cruciate on Lachman's test, but the 
veteran would not relax enough on anterior Drawer's test to 
confirm the laxity of anterior cruciate.  The report 
indicated that the veteran would definitely need  joint 
replacement in a few years.  The report noted that the knee 
hurt, it was weak, would give out, and was sensitive to 
weather changes.  The knee was noted to fatigue easily on 
repeated movements or on excessive use. 

The veteran's right knee disability is currently evaluated as 
30 percent disabling  under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, which provides a maximum evaluation of 30 percent 
for severe recurrent subluxation or lateral instability of 
the knee.  As the appellant is currently in receipt of the 
highest schedular evaluation (30 percent) assignable for 
instability under Diagnostic Code 5257, an increased 
evaluation is not attainable under that code.

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 30 
percent based on limitation of motion, under Diagnostic Codes 
5260 and 5261.  Because the most recent range of motion 
testing for extension and flexion in the appellant's right 
knee (April 1999) revealed that the knee had 135 degrees of 
flexion, and 0 degrees of extension, the Board finds that an 
evaluation greater than 30 percent is not warranted for his 
right knee disability based on limitation of motion.

As there is no clinical evidence of ankylosis, there is no 
basis for an increase under  provisions of Diagnostic Code 
5256, which provides for evaluation for knee  ankylosis.  
Also, although the veteran wears a brace, the most recent VA 
examination findings do not show nonunion of the tibia and 
fibula with loose motion, as to warrant an increase under 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The Board has also 
considered evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258, for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint; 
and Diagnostic 5259, for removal of the semilunar cartilage.  
However, as the veteran is already rated at a level in excess 
of the maximum rating allowable under these codes, an 
increase is not warranted based on these codes.
  
Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, (See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995)), as well as to 38 C.F.R. § 4.59.  
Significantly, however, with respect to Diagnostic Codes 5260 
and 5261, there is no evidence of loss of function during 
claimed right knee flare-ups to any extent as to warrant an 
increase on this basis.  Further, the Board has evaluated the 
veteran's right knee disorder under the diagnostic code for 
recurrent subluxation or lateral instability.  As Diagnostic 
Code 5257 is not predicated on loss of motion, 38 C.F.R. §§ 
4.40 and 4.45 are not for application. Accordingly, these 
regulations do not provide a basis for an increased rating 
for the veteran's service-connected right knee disorder.

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995)

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability that is rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), gave further clarification and indicated 
in a footnote that "[a] separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59..." under the holding in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In Lichtenfels, the Court 
held that read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 thus state that painful motion of a major joint or 
groups of joints caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion.  Id. at 488; see also 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, a 
separate evaluation is warranted under Diagnostic Code 5003 
if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  VA 
O.G.C. Prec. Op. No. 23-97. 

In this instance, the limitation of flexion in the 
appellant's right knee does not meet the noncompensable level 
of flexion limitation (60 degrees) under Diagnostic Code 
5260, and does not meet the noncompensable level of extension 
limitation (5 degrees) under Diagnostic Code 5261.  However, 
the appellant does have X-ray findings of arthritis in the 
right knee with painful motion resulting in noncompensable 
limitation of motion and objective findings including the 
decrease in calf size, and indicators of pain.  Therefore, a 
separate 10 percent evaluation is warranted for the painful 
motion and arthritis currently manifested in the right knee, 
pursuant to VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and 
Hicks.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The evidence of record shows 
that the veteran was employed until his retirement in 1997, 
and he has not presented evidence to show that he required 
recent hospital treatment for the service-connected right 
knee disability.  Although he has reported complaints of 
pain, locking and giving out, the Board finds that the 
evaluation assigned appropriately takes into account such 
impairment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App.  218, 227 (1995).


ORDER

An increased evaluation for a right knee disability is 
denied.

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

